Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is entered into as of this 26th day
of May 2005 (the “Effective Date”), by and between Schlumberger Technology
Corporation, a Texas corporation (“STC”), Schlumberger Technologies, Inc., a
Delaware corporation (“STI”), and Schlumberger B.V., a corporation organized
under the laws of The Netherlands (“SBV” and, together with STC and STI, the
“Sellers”) on the one hand, and NPTest Holding Corporation, a Delaware
corporation (“NPTest Holdings”), NPTest Acquisition Corporation, a Delaware
corporation (“NPTest Acquisition”) and Credence Systems Corporation, a Delaware
corporation (“Credence” and, together with NPTest Holdings and NPTest
Acquisition, the “Acquirors”) on the other hand (collectively, the “Parties”).

 

Whereas, the Parties, with the exception of Credence, entered into a stock
purchase and sale agreement, dated as of June 24, 2003 (the “Stock Purchase
Agreement”), pursuant to which NPTest Acquisition acquired NPTest International
Limited, a corporation organized under the laws of the British Virgin Islands
and NPTest, Inc., a Delaware corporation; and

 

Whereas, the Parties desire to resolve and settle the obligations of the
Acquirors under Section 1.4 of the Stock Purchase Agreement or assumed through
subsequent transactions and extinguish any claims by the Sellers related
thereto; and

 

Now, therefore, in satisfaction in full of all of the Parties’ obligations under
Section 1.4 of the Stock Purchase Agreement, the Parties agree as follows:

 

1. Consideration. Credence shall make the following payments in accordance with
the following provisions:

 

(a) Within three (3) business days after the date hereof, Credence shall pay to
STI and SBV FOUR MILLION DOLLARS (U.S.$4,000,000) (the “Cash Consideration”) by
wire transfer of immediately available funds to the accounts designated by STI
and SBV of which $2,800,000 shall be for the account of STI and $1,200,000 shall
for the account of SBV.

 

(b) Not later than June 6, 2005, Credence shall issue to STI and SBV the
aggregate number of shares of Common Stock, par value $0.001 per share, of
Credence (the “Common Stock”) equal to the quotient of (x) FIVE MILLION DOLLARS
(U.S.$5,000,000) divided by (y) the average closing trading price, as reported
on the Nasdaq National Market, per share of the Common Stock for the five (5)
consecutive trading days beginning on, and including, May 27, 2005 and ending
on, and including, June 3, 2005 (the “Stock Consideration,” and collectively
with the “Cash Consideration,” the “Settlement Consideration”). The Stock
Consideration shall be allocated between STI and SBV in accordance with Section
1.5 of the Stock Purchase Agreement in the ratio of 70:30, STI:SBV.

 

-1-



--------------------------------------------------------------------------------

(c) The Stock Consideration shall be adjusted for any stock split, dividend or
the like effected on or prior to June 3, 2005. The Acquirors shall not, through
any reorganization, recapitalization, transfer of assets or other voluntary
action, seek to avoid the observance or performance of its obligations
hereunder, as contemplated by the Parties hereby, nor, except as required by
applicable law, shall they take any action or make any disclosure that has the
purpose or effect of manipulating or affecting the trading price of the Common
Stock on or prior to June 3, 2005 so as to reduce the number of shares issuable
to the Sellers.

 

2. Registration Rights. Concurrently with the execution of this Agreement,
Credence, STI and SBV have entered into a registration rights agreement attached
hereto as Exhibit A with respect to the shares of Common Stock that comprise the
Stock Consideration.

 

3. Additional Representations and Covenants. Credence represents and covenants
that:

 

(a) On May 26, 2005, Credence issued its regularly scheduled earnings
announcement for the quarter ended April 30, 2005 (“Earnings Announcement”). As
a result, Sellers’ confidentiality obligations set forth in the letter agreement
(the “Letter Agreement”), dated May 19, 2005, between STC and Credence have
terminated pursuant to paragraph 3 of the Letter Agreement.

 

(b) The information provided by Credence to the Sellers prior to the date
hereof, when considered collectively with the information regarding Credence
included in the periodic reports filed by Credence pursuant to the requirements
under the Exchange Act prior to the date hereof and the information disclosed in
the Earnings Announcement, collectively, neither includes any untrue statement
of a material factor or omits to state a material fact necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading.

 

4. Mutual Release of Claims.

 

(a) The Sellers hereby agree for the benefit of the Acquirors, and each officer,
director, shareholder, agent, affiliate, joint venturer, employee, partner,
attorney, heir, assign, executor, administrator, predecessor and successor, past
and present, of Acquirors (each such person being a “Released Acquiror” and all
such persons being “Released Acquirors”), as follows. The Sellers, for
themselves and for their members, officers, directors, assigns, agents and
successors, past and present, hereby agree and confirm that, effective from and
after the date of this Agreement, they hereby acknowledge full and complete
satisfaction of, and covenants not to sue, and forever fully release and
discharge each Released Acquiror of, and hold each Released Acquiror harmless
from, any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, attorneys’ fees, expenses, suits, losses and causes of
action (“Claims”) of any nature whatsoever, whether known or unknown, suspected
or unsuspected, arising in respect of or in connection with

 

-2-



--------------------------------------------------------------------------------

Section 1.4 of the Stock Purchase Agreement occurring any time or period of time
on or prior to the date of the execution of this Agreement (including the future
effects of such transactions, occurrences, conditions, acts or omissions). The
Sellers acknowledge that they may hereafter discover facts different from or in
addition to those which they now know or believe to be true with respect to all
or any portion of the Claims, and the Sellers agree that in such event, this
release shall nonetheless be and remain effective in all respects,
notwithstanding such different or additional facts or the discovery thereof.

 

(b) The Acquirors hereby agree for the benefit of the Sellers, and each officer,
director, shareholder, agent, affiliate, joint venturer, employee, partner,
attorney, heir, assign, executor, administrator, predecessor and successor, past
and present, of the Sellers (each such person being a “Released Seller” and all
such persons being “Released Sellers”), as follows. The Acquirors, for
themselves and for their members, officers, directors, assigns, agents and
successors, past and present, hereby agree and confirm that, effective from and
after the date of this Agreement, they hereby acknowledge full and complete
satisfaction of, and covenants not to sue, and forever fully release and
discharge each Released Seller of, and hold each Released Seller harmless from,
any and all Claims arising in respect of or in connection with Section 1.4 of
the Stock Purchase Agreement occurring any time or period of time on or prior to
the date of the execution of this Agreement (including the future effects of
such transactions, occurrences, conditions, acts or omissions). The Acquirors
acknowledge that they may hereafter discover facts different from or in addition
to those which they now know or believe to be true with respect to all or any
portion of the Claims, and the Acquirors agree that in such event, this release
shall nonetheless be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.

 

(c) The undersigned understand and agree that the Claims released by the Sellers
and the Acquirors pursuant to Sections 4(a) and (b) above include not only those
Claims presently known to Sellers but also include all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character that would otherwise come within the scope of the
Claims as described above. The Sellers and the Acquirors understand that they
may hereafter discover facts different from what they now believe to be true,
which if known, could have materially affected this Release of Claims, but they
nevertheless waive any claims or rights based on different or additional facts.
The Sellers and the Acquirors knowingly and voluntarily waive any and all rights
or benefits that they may now have, or in the future may have, under the terms
of Section 1542 of the California Civil Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

-3-



--------------------------------------------------------------------------------

5. Investment Representations.

 

(a) This Agreement is made in reliance upon the Sellers’ representation to
Credence, which by their acceptance hereof the Sellers hereby confirm, that the
Stock Consideration to be received by the Sellers will be acquired for
investment for their own account, not as a nominee or agent, and not with a view
to the sale or distribution of any part thereof, and that the Sellers have no
present intention of selling, granting participation in, or otherwise
distributing the same, but subject nevertheless to any requirement of law that
the disposition of the Sellers’ property shall at all times be within its
control. The Sellers also represent and warrant that they have sufficient
business and financial experience to enable them to protect their own interests
in connection with the issuance of the Stock Consideration hereunder.

 

(b) The Sellers believe that they have received all the information they
consider necessary or appropriate for deciding whether to accept the Stock
Consideration. The Sellers further represent that they have had an opportunity
to ask questions and receive answers from Credence regarding the business,
properties, prospects and financial condition of Credence.

 

(c) The Sellers understand that the Stock Consideration they are accepting
hereunder is characterized as “restricted securities” under the federal
securities laws inasmuch as it is being acquired from Credence in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act of 1933, as amended (the “Act”) only in certain limited
circumstances. In this connection, the Sellers represent that they are familiar
with SEC Rule 144, as presently in effect, and understand the resale limitations
imposed thereby and by the Act. The Sellers understand that the Stock
Consideration has not been registered under the Act and has not been registered
or qualified in any state in which it is offered, and thus the Sellers will not
be able to resell or otherwise transfer the Stock Consideration unless it is
registered under the Act, or qualified under applicable state securities laws,
or an exemption from such registration or qualification is available.

 

(d) It is understood that the certificate(s) evidencing the Stock consideration
shall bear the following legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

6. Binding. This Agreement shall be binding upon the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.

 

-4-



--------------------------------------------------------------------------------

7. Severability. If any of the provisions in this Agreement are determined to be
invalid by a court, arbitrator, or government agency of competent jurisdiction,
it is agreed that such determination shall not effect the enforceability of the
other provisions herein.

 

8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, and all of which together shall constitute
one and the same agreement.

 

9. Survival. The representations, warranties and covenants of the Parties hereto
shall survive the execution of this Agreement and the payment of the Settlement
Consideration.

 

10. Entire Agreement; Modification. This Agreement constitutes the entire
understanding among the Parties and supercedes all prior or contemporaneous
written or oral statements, agreements, understandings and/or negotiations
regarding the subject matter herein. This Agreement may not be modified or
amended in any way without the express written consent of the Parties.

 

11. Fees and Expenses. Except as set forth in the registration rights agreement,
each Party shall bear its own fees and expenses in connection with this
Agreement.

 

12. Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code or any similar successor provision),
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the Parties only in the courts of the
State of California, County of Santa Clara, or the federal district court
serving such county. Each of the Parties consents to the exclusive jurisdiction
of such courts (and the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

ACQUIRORS NPTEST HOLDING CORPORATION By  

/S/ BYRON W. MILSTEAD

--------------------------------------------------------------------------------

Name:   Byron W. Milstead Title:   Vice President and General Counsel NPTEST
ACQUISITION CORPORATION By  

/S/ BYRON W. MILSTEAD

--------------------------------------------------------------------------------

Name:   Byron W. Milstead Title:   Vice President and General Counsel CREDENCE
SYSTEMS CORPORATION By  

/S/ BYRON W. MILSTEAD

--------------------------------------------------------------------------------

Name:   Byron W. Milstead Title:   Vice President and General Counsel

 

-6-



--------------------------------------------------------------------------------

SELLERS SCHLUMBERGER TECHNOLOGY CORPORATION By  

/S/ TAIK-HAW LIM

--------------------------------------------------------------------------------

Name:   Taik-Haw Lim Title:   Attorney-in-Fact SCHLUMBERGER TECHNOLOGIES, INC.
By  

/S/ TAIK-HAW LIM

--------------------------------------------------------------------------------

Name:   Taik-Haw Lim Title:   President SCHLUMBERGER B.V. By  

/S/ A. R. VERBERG

--------------------------------------------------------------------------------

Name:   A. R. Verberg Title:   Director

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

 

-8-